United States Court of Appeals
              for the district of columbia circuit
                                
                                
                         
No. 98-1516                                  September Term, 1999

Herbert L. Schoenbohm,                       
               Appellant

v.

Federal Communications Commission,
               Appellee

               


                                
                   Appeal of an Order of the
               Federal Communications Commission
                                
                                
                                


                                                                      Before: Sentelle, Henderson, and Garland, Circuit Judges.   


                            O R D E R 

     It is ORDERED by the Court, sua sponte, that the opinion filed on February 29, 2000 be
amended by deleting the sentence "Go ahead." from page 8, line 28 of the opinion.

   
                                        Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk
Filed On: June 28, 2000